Opinion issued August 18, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00682-CV
                            ———————————
                       IN RE ADRIENE SIBLEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Adriene Sibley, has filed a “Petition for Writ of Mandamus or

Prohibition.”1 We deny the petition. Relator’s request for emergency relief

regarding the petition is dismissed as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Lloyd.
1
      The underlying case is Seminole Pipeline Company, LLC v. Adriene Sibley a/k/a
      Adriene Gail Lewis, cause number CI50979, pending in the County Court at Law
      No. 3 of Brazoria County, Texas, the Honorable Jeremy E. Warren presiding.